Citation Nr: 9930483	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran, who had 
almost continuous active service from April 1961 to March 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Fort Harrison Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was last before the Board in May 1999, when it was 
remanded to the RO for further development of the evidence.  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was previously denied by unappealed rating 
action in July 1995.  

2.  Evidence received since July 1995 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The appellant's reopened claim seeking service connection 
for the cause of the veteran's death is not plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim seeking service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The appellant's reopened claim seeking service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Entitlement to service connection for the cause of the 
veteran's death was previously denied by unappealed rating 
action in July 1995, which is now final.  38 U.S.C.A. § 7105 
(West 1991).  Once there has been an administratively final 
denial of a claim, whether by the Board or an RO, a claimant 
must submit new and material evidence to have VA reopen the 
claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  If a claim is reopened, VA must next 
determine if the claim is well grounded under 38 U.S.C.A. 
§ 5107(a); and, if so, shall next evaluate the claim on the 
merits after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1999) as:

. . .evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
recently received the explicit endorsement of the U.S. Court 
of Appeals for the Federal Circuit.  See Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).  In that decision, the Federal 
Circuit Court commented that, under this standard, the new 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince [VA] to alter its rating decision."  Id., 155 F.3d 
at 1363.  

By rating action (supplemental statement of the case) in July 
1999, the RO determined that new and material evidence had 
been submitted to reopen the previously denied claim.  The 
Board concurs.  The evidence received since July 1995, 
especially the report of a June 1999 VA medical opinion 
concerning the primary site of the veteran's fatal cancer, is 
so significant that it simply must be considered in order to 
fairly decide the merits of the claim, even though it may not 
be sufficient to change the outcome of the claim.  

Service Connection for the Cause of Death

Service connection ma be granted for any disability resulting 
from disease or injury incurred in or aggravated during 
active military service in wartime or peacetime.  38 U.S.C.A 
§§ 1110, 1131 (West 1991).  Service connection can also be 
granted for a malignant tumor if it becomes manifest to a 
degree of 10 percent within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a)(3), 1137 
(West 1991 & Supp. 1999).  Additionally, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a)(1999).  To establish service connection for the 
cause of a veteran's death, the evidence must establish that 
a service-connected disease or injury either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(1999).  

The aforementioned may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In claims seeking service connection for the cause of death, 
the first requirement will always have been met (the current 
disability being the condition[s] that caused the veteran to 
die), but the last two requirements must be supported by 
competent evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).  

In the present case, the veteran died at home in February 
1995 at the age of 51.  According to the official Certificate 
of Death, the cause of death was squamous cell carcinoma of 
the tongue, which had its onset approximately one and one-
half years prior to death.  No contributory causes of death 
were listed on the death certificate, and an autopsy was not 
performed.  It has been established by competent medical 
evidence that the primary site of the veteran's fatal cancer 
was the tongue, and that subsequent manifestations in the 
larynx, etc. either directly spread from the tongue, or 
arrived as a blood- or lymphatic-borne metastasis.  (See June 
1999 VA medical opinion.)  

During his lifetime, the veteran had established entitlement 
to service connection for the residuals of fragment wounds to 
the neck and right eye, which were rated at the 
noncompensable level.  

Direct or Secondary Service Connection

The service medical records, including the report of the 
veteran's discharge medical examination in February 1977, are 
devoid of complaints, treatments, clinical findings, or 
diagnoses indicative of squamous cell carcinoma of the 
tongue.  Likewise, medical examination of the veteran's 
tongue on a VA Agent Orange examination in December 1984, 
over 7 years after his separation from active service, was 
reportedly normal.  Competent medical evidence establishing a 
nexus between the veteran's fatal tongue cancer and any event 
in service is not of record, nor has it even been contended 
that the fatal disability was directly caused by the service-
connected wounds of the neck and right eye.  Thus, the 
appellant's reopened claim seeking service connection for the 
cause of the veteran's death on a direct or secondary basis 
is not well grounded under 38 U.S.C.A. § 5107(a).  

Agent Orange

The veteran served in Vietnam in 1967-68 and later in 1971-
72.  Since the fatal squamous cell carcinoma of the tongue is 
not one of the diseases listed at 38 C.F.R. § 3.309(e) as 
being of a recognized Agent Orange etiology, the veteran's 
exposure to that herbicide cannot be presumed from the fact 
of his service in Vietnam.  McCartt v. West, 12 Vet. App. 164 
(1999); see also Darby v. Brown, 10 Vet. App. 243 (1997) 
(presumption of Agent Orange etiology applies only to primary 
site of cancers listed in the regulation, not to metastatic 
sites).  More importantly, the present record reflects no 
competent medical evidence linking the veteran's fatal tongue 
cancer to his alleged exposure to Agent Orange in service.  
Even the appellant appears to have recognized that this 
causal relationship, or nexus, is doubtful in the present 
case.  (See, e.g., VA Form 9, dated in December 1997.)  Once 
again, the Board must conclude that the appellant's claim 
seeking service connection for the cause of the veteran's 
death based upon his alleged exposure in service to Agent 
Orange in service is not well grounded.  

Smoking/Nicotine Addiction

In October 1993, a VA physician stated that the veteran was 
being treated at that time for Stage IV squamous cell cancer 
of the head and neck, and that "[c]igarette smoking is a 
commonly associated risk factor for the development of this 
form of cancer."  It is conceded from the evidence of record 
that the veteran was a heavy smoker during his lifetime, up 
until approximately May 1992, when he quit after undergoing 
surgery for vascular obstruction in the legs.  However, the 
statement quoted above does not provide a nexus between the 
veteran's fatal cancer of the tongue and any event in 
service, including his use of tobacco.  

The appellant has stated that, to the best of her knowledge, 
the veteran did not begin to smoke until he went into the 
service; however, the appellant did not marry the veteran 
until 1964, and it is not certain that she even knew the 
veteran at the time he entered service in 1961.  She also 
recalled that the veteran smoked 3-4 packs of unfiltered 
Camel cigarettes per day.  (See VA Form 21-4138, dated in 
March 1998.)  

The veteran's mother also recalled that, to the best of her 
knowledge, the veteran did not smoke before entering service 
in April 1961.  (See January 1995 notarized statement.)  On 
at least one occasion, however, the veteran himself gave a 
history of smoking two packs a day going back to 
approximately 1957.  (See November 1993 VA Form 10-9034, 
Discharge Summary, from the Denver VA Medical Center.)  
Earlier, during a period of hospitalization at that facility 
from March-April 1993, he stated that he had smoked two pack 
a day going back about 30 years (i.e., to 1963).  Regardless 
of when he began smoking, it is clear that he continued to 
smoke heavily for many years after separation from active 
service in 1977.  

The current evidence of record establishes only that the 
veteran's long-established habit of smoking cigarettes could 
possibly have caused his fatal tongue cancer.  There is no 
competent medical evidence of record which establishes that 
he died as a direct, or even indirect, result of his smoking 
in service.  In addition, there are still many unanswered 
medical questions in this case which must be answered before 
the claim could be allowed.  For example, even if the 
veteran's smoking was a causal or contributory factor in his 
death, was it solely his smoking in service that killed him; 
or was it pre-service smoking or post-service smoking which, 
in the end, proved fatal to him?  Or was it a combination of 
all of the above?  The Board does not know, and no medical 
evidence has been submitted on this crucial question.  
Likewise, was the veteran addicted to nicotine and did this 
disability cause or contribute to his death?  If so, did he 
become addicted to nicotine before his separation from 
service or afterwards?  Again, the present evidentiary record 
presents no medical guidance to the Board on such questions.  
In addition, the Board notes that the veteran's demonstrated 
ability to quit smoking in 1992 seems to militate against any 
argument that he was addicted to nicotine.  

The Board must again emphasize that no competent medical 
authority has stated that this veteran's smoking (or any 
other event) in service caused or contributed to his death, 
or that he had incurred the disability of nicotine addiction 
prior to his separation from active service which caused or 
contributed to his death almost 18 years later.  Without such 
competent medical evidence, the appellant's claim is not well 
grounded, and VA has no further duty to assist her in the 
development of the facts pertinent to this claim.  
38 U.S.C.A. § 5107(a).  

The appellant was informed of the nature of the medical 
evidence which she needed to submit to complete her claim 
(see RO letter to appellant dated February 13, 1998).  
Referral of the claim to an independent medical expert for a 
medical opinion on the merits of the claim, as requested by 
the appellant's representative, would not be appropriate 
under present circumstances, since the appellant has failed 
to submit a well-grounded claim.  See 38 C.F.R. § 20.901(d) 
(1999).  Furthermore, in the absence of a well-grounded 
claim, VA cannot assist an appellant in further developing 
the evidentiary record.  Morton v. West, 12 Vet. App. 477 
(1999).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

